Fourth Court of Appeals
                                 San Antonio, Texas
                                       March 19, 2020

                                    No. 04-20-00097-CV

                    Yvonne JACQUEZ and the Estate of Victor Jacquez,
                                   Appellants

                                              v.

       VHS SAN ANTONIO PARTNERS, LLC, and Tenet Healthcare Corporation,
                             Appellees

                 From the 407th Judicial District Court, Bexar County, Texas
                              Trial Court No. 2019-CI-04112
                        Honorable Karen H. Pozza, Judge Presiding


                                       ORDER

        Because the notice of appeal did not show it was served on each court reporter
responsible for preparing the reporter’s record, contra TEX. CIV. PRAC. & REM. CODE ANN.
§ 51.017(a), on March 10, 2020, we ordered Appellant to file an amended notice of appeal
certifying proper service on the responsible court reporter(s).
      Appellant timely complied; our March 10, 2020 order is SATISFIED.
      The reporter’s record is due on April 1, 2020.




                                                   _________________________________
                                                   Patricia O. Alvarez, Justice


       IN WITNESS WHEREOF, I have hereunto set my hand and affixed the seal of the said
court on this 19th day of March, 2020.



                                                   ___________________________________
                                                   Michael A. Cruz,
                                                   Clerk of Court